/RICHALE L QUINN/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and all dependent claims, Claim 35 and all dependent claims,  are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 recites suspension lines “disposed on the garment between one or more of the following combination of proximate locations: a) the wrist and shoulders, (b) along a location on the back of the arm and a location on the back of the torso”. Claim 35 recites “airfoil surface on the back lower arms”. 
Applicant can correct this issue by using adapted for/ or configured to located at… etc.  Appropriate clarification required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 and all dependent claims are rejected for lack of antecedent basis. Claims 1 and 8 recites the limitation "the” in reference to “the wrist, the shoulder, the arm, the torso”.  There is insufficient antecedent basis for this limitation in the claim.  Further, C

Claims 1 and 8 and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear whether “the wrist, the shoulder, the arm, the torso, are with respect to the device, as they have not been positively recited, or to the human’s anatomy”. Since the parts of the garment have not been disclosed, the examiner has interpreted the “the wrist, the shoulder, the arm, the torso” to be locations of the human body. 
	Claims 2-4 recites “lycra-type” and is indefinite. It is unclear what the metes and bounds of “type” would be and the scope of the claim cannot be ascertained. Appropriate clarification is required. 

	
Claim Objections
Claim 10, 11, 12, 35, 61, 62, 62, 71 and 72 are objected to because of the following informalities:  claim 10 recites “the” with reference to “arms, torso, body, wearer, the front upper arm, the front upper arm airfoil surface,” and those elements have not been positively recited in the claim.   
Claims 37 and 38, recite a verbally non elects species (leg garment), per he discussion during interview on 10/11/2021. For purposes of examination the examiner has addressed the “arm” embodiments of these claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102(a) (1)  as being anticipated, as best understood,  by Motter (US 4,220,299). 

With respect to claim 1, An airfoil garment comprising: a wearable garment (2) ; one or more stretchable suspension lines (28)  disposed on the garment between one or more of the following combinations of proximate locations: 
a) the wrist and the shoulder,
 b) along a location on the back of the arm (Figure 3)  and a location on the torso (Figure 2), it is noted that the claim recites “proximate locations” and the locations of the human body would vary depending the size and anatomy of the wearers,
 for each stretchable suspension line, a flexible and stretchable cloth material (18, according to Hooke’s law all material is stretchable and flexible to at least a degree ),  is attached to and forming a portion of the garment ; wherein the flexible and stretchable cloth material is attached to the stretchable suspension line (28, column 3, line 25), forming a draped and collapsible airfoil; and the one or more stretchable suspension lines forms a cusp shape, whereby a trailing edge is formed (Figure 2). 


With respect to claim 7, wherein the cusp shape suspension line (28) is disposed between the torso and a location along the back of the arm (Figure 3), as best . 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motter as applied above, and in further view of Sabin (US 5,873,131). The device of Motter substantially discloses the claimed invention but is lacking a completely detachable cloth, and the fiber composition of the material. 

With respect to claim 2, the device of Motter teaches wherein the flexible and stretchable cloth material forming the draped and collapsible airfoil is detachable (Column 3, lines 40-45), but lacks that it is fully detachable. The device of Sabin 

With respect to claim 3, wherein the flexible and stretchable cloth material forming the draped and collapsible airfoil is made of lycra-type material. (Column 4, lines 50-60).
With respect to cliam 4, wherein the garment and flexible and stretchable cloth material forming the draped and collapsible airfoil is made of lycra-type material. (Column 4, lines 50-60).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the removable, elastic lycra type (as best understood) material as taught by Sabin in order to provide accommodation of different sizes and the material recited to provide improved stretch and movement. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 8-15, 23 – 24, 29, 30, and 32-34 is/are rejected under 35 U.S.C. 102 (a) (1)  as being anticipated by Motter (US 4,220,299). The device of Motter discloses,
 An airfoil garment comprising: a wearable garment (2) ;
 one or more stretchable suspension lines (28)  disposed on the garment between one or more of the following combinations of proximate locations: 
a) the wrist and the shoulder,
 b) along a location on the back of the arm (Figure 3)  and a location on the torso (Figure 2), it is noted that the claim recites “proximate locations” and the locations of the human body would vary depending the size and anatomy of the wearers,
for each stretchable suspension line, a flexible and stretchable cloth material (18, according to Hooke’s law all material is stretchable and flexible to at least a degree ),  is attached to and forming a portion of the garment ; 
wherein the flexible and stretchable cloth material is attached to the stretchable suspension line (28, column 3, line 25), forming a draped and collapsible airfoil; 
and the one or more stretchable suspension lines (28) form is shaped to form a bluff lead edge (28, figure 2). 

With respect to claim 9 wherein the bluff leading edge suspension line is disposed between a location proximate to the wrist and the shoulder of the garment. (Figure 2, the suspension line is at least partially disposed between the claimed proximate locations). 

With respect to claim 10, An aerodynamic drag-reducing wearable garment (2) comprising surfaces adapted to be disposed over one or more of:

the arms (6),
the torso of the body of a person wearing the garment (Figure 1); self-adaptive, body-conformable aerodynamically efficient airfoil surfaces (18) on the front upper arm (near element 16, figure 2), the front upper arm airfoil surface further comprising a bluff leading edge(28); and wherein the surfaces comprise self-adaptive and body-conformable airfoil cross-sections (Figure 2). 

With respect to claim 11, wherein the drag-reducing garment conforms to the overall body shape and size when the body is at rest or in motion, in multiple postures. The prior art meets the structure as recited, covering the body, and would be expected to perform the function of conforming in rest or at motion in multiple postures as recited, since the device is a garment intended to be worn while in motion see MPEP 2114. 

With respect to claim 12, comprises the aero-dynamically efficient airfoil surfaces (18) adapted to be disposed proximate to the arm (figure 1), wherein the one or more airfoil surfaces are adjustable by the wearer (Figures 3). 


With respect to claim 15, wherein one or more of the airfoil cross-section surfaces are one or more of: a) modular (22, 26), b) separable (22, 26), c) replaceable, and d) interchangeable.
With respect to claim 23, comprising a long-sleeve airfoil (18), wherein the long-sleeve airfoil is adjustable (22, 24) by the user.

With respect to claim 24, the long-sleeve airfoil is adjustable by a wrist anchor (26, is anchored at the wrist) adapted to adjust tension on a leading edge of the airfoil. And capable for use to adjust tension on the leading edge of the airfoil, in as much as recited by applicant. 

With respect to claim 29 wherein portions (2) of the drag-reducing garment are removable (12, removable from the user) to enable user preference for one or more from the combination of: style, color, sizing, comfort (creating a loser fit) , level of aerodynamic efficiency, adjustable adjustable airfoil, and non-adjustable airfoil.

With respect to claim 30, wherein the airfoil surfaces of the drag-reducing garment self-adjust to arm or torso posture. The prior art meets the structure as recited by applicant and would perform in the manner recited, since the air foil surfaces are connected at the arm and torso and would adjust with movement, see MPEP 2114. 

With respect to claim 32, wherein the self-adjusting airfoil surfaces comprise a stretchable tensioned suspension line (32) with a stretchable fabric (18, according to Hooke’s law all material is stretchable to at least a degree) and draped over the suspension line. It is noted “draped over” is a product by process limitation, the draping is not recited by the prior art; however the device is capable of being made such that the material is draped over the elastic band (28) and therefore meets the claim language as recited. 

With respect to claim 33, wherein the airfoil surfaces of the drag-reducing garment are shaped to reduce drag by as much as 25%.  The airfoil surfaces meet the structure as recited having a shape, and being positioned in the same manner as recited,  and therefore would be expected to perform in the manner recited by applicant. 

With respect to claim 34, wherein the stretching strength of the airfoil surfaces to overcome is less than 10% of wearer’s cycling exertion. The prior art would be capable of performing the function as recited, as it meets the structural recitations require by the sclaim: being an flexible elastic material, having the shape and locations recited, and therefore would be expected to having the functional limitation of stretching stretch to overcome a exertion of a hypothetical user, since the structure is met by prior art. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motter in view of Sabin (US 5,873,131). The device of Motter substantially discloses the claimed invention but is lacking a short sleeve. 
The device of Claim 16, comprising a short-sleeve airfoil (85), wherein the short-sleeve airfoil is removable (90, 86).

With respect to claim 17, comprising a jersey and a short sleeve(Figure 24) and a torso airfoil wherein the short-sleeve (85)is removable  (86, 90) from the jersey.

With respect to claim 18, The device of Motter comprising an aero- dynamically efficient airfoil surface disposed between the torso and the elbow at the back of the arm 

With respect to claim 19, comprising a short-sleeve airfoil (85), wherein the short-sleeve airfoil is removable (86, 90). 

With respect to claim 20, wherein the short-sleeve airfoil (85) is capable of being interchanged with a long-sleeve airfoil. It is noted that the applicant has not positively recited the combination of multiple air foils, and only requires that the device be capable of being interchangeable. The prior art discloses a short sleeve airfoil that is fully removable and therefore capable of being interchanged with another airfoil, such as a long sleeve airfoil. 

With respect to claim 21, wherein the short-sleeve airfoil is removable (86, 90). 

With respect to claim 22, wherein the short-sleeve airfoil (85) is capable of being interchanged with a long-sleeve airfoil. It is noted that the applicant has not positively recited the combination of multiple air foils, and only requires that the device be capable of being interchangeable. The prior art discloses  a short sleeve airfoil that is fully removable and therefore capable of being interchanged with another airfoil, such as a long sleeve airfoil. 
. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-38, 48-49 and 54-59 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Motter (US 4,220,299). The device of Motter discloses, 

With respect to claim 35,  aerodynamic drag-reducing wearable garment (2) comprising surfaces adapted to be disposed over one or more of:

the arms,


a self-adaptive, body-conformable aerodynamically efficient airfoil surface (18) on the back lower arms Figure 2, near wrist)  
the airfoil surface further comprising a cusp-shaped trailing edge (Figure 2); and wherein the surface comprises self-adaptive and body-conformable airfoil cross-sections (Figure 2). 

With respect to claim 36, wherein the drag-reducing garment conforms to the overall body shape and size when the body is at rest or in motion, in multiple postures. The prior art meets the structure as recited, covering the body, and would be expected to perform the function of conforming in rest or at motion in multiple postures as recited, since the device is a garment intended to be worn while in motion see MPEP 2114.

With respect to claim 37, the aero- dynamically efficient airfoil surfaces on one or more of a) the arm and b) the leg, wherein the one or more airfoil surfaces are adjustable (22, 26) by the wearer.

With respect to claim 38, With respect to claim 13, wherein one or more fairing surfaces (18) of the airfoil are positioned and adapted to improve aerodynamic efficiency proximate to the area around the shoulder joint and the arm pit (Figure 2).
 


With respect to claim 48, comprising a long-sleeve airfoil (18), wherein the long-sleeve airfoil is adjustable (22, 24) by the user.

With respect to claim 49, the long-sleeve airfoil is adjustable by a wrist anchor (26, is anchored at the wrist) adapted to adjust tension on a leading edge of the airfoil. And capable for use to adjust tension on the leading edge of the airfoil, in as much as recited by applicant. 

With respect to claim 54 wherein portions (2) of the drag-reducing garment are removable (12, removable from the user) to enable user preference for one or more from the combination of: style, color, sizing, comfort (creating a loser fit) , level of aerodynamic efficiency, adjustable adjustable airfoil, and non-adjustable airfoil.

With respect to claim55, wherein the airfoil surfaces of the drag-reducing garment self-adjust to arm or torso posture. The prior art meets the structure as recited by applicant and would perform in the manner recited, since the air foil surfaces are connected at the arm and torso and would adjust with movement, see MPEP 2114. 



With respect to claim 58. wherein the airfoil surfaces of the drag-reducing garment are shaped to reduce drag by as much as 25%.  The airfoil surfaces meet the structure as recited having a shape, and being positioned in the same manner as recited,  and therefore would be expected to perform in the manner recited by applicant. 

With respect to claim 59, wherein the stretching strength of the airfoil surfaces to overcome is less than 10% of wearer’s cycling exertion. The prior art would be capable of performing the function as recited, as it meets the structural recitations require by the sclaim: being an flexible elastic material, having the shape and locations recited, and therefore would be expected to having the functional limitation of stretching stretch to overcome a exertion of a hypothetical user, since the structure is met by prior art. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41- is/are rejected under 35 U.S.C. 103 as being unpatentable over Motter in view of Sabin (US 5,873,131). The device of Motter substantially discloses the claimed invention but is lacking a short sleeve. 
The device of Claim 41, comprising a short-sleeve airfoil (85), wherein the short-sleeve airfoil is removable (90, 86).

With respect to claim 42, comprising a jersey and a short sleeve(Figure 24) and a torso airfoil wherein the short-sleeve (85)is removable  (86, 90) from the jersey.

With respect to claim 43 The device of Motter comprising an aero- dynamically efficient airfoil surface disposed between the torso and the elbow at the back of the arm 

With respect to claim 44, comprising a short-sleeve airfoil (85), wherein the short-sleeve airfoil is removable (86, 90). 

With respect to claim 45 wherein the short-sleeve airfoil (85) is capable of being interchanged with a long-sleeve airfoil. It is noted that the applicant has not positively recited the combination of multiple air foils, and only requires that the device be capable of being interchangeable. The prior art discloses a short sleeve airfoil that is fully removable and therefore capable of being interchanged with another airfoil, such as a long sleeve airfoil. 

With respect to claim 46, wherein the short-sleeve airfoil is removable (86, 90). 

With respect to claim 47, wherein the short-sleeve airfoil (85) is capable of being interchanged with a long-sleeve airfoil. It is noted that the applicant has not positively recited the combination of multiple air foils, and only requires that the device be capable of being interchangeable. The prior art discloses  a short sleeve airfoil that is fully removable and therefore capable of being interchanged with another airfoil, such as a long sleeve airfoil. 
. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merkent (US 2,334,498)  The device of Merkent discloses,  

With respect to claim 61, An aerodynamic drag-reducing garment ((A) comprising surfaces adapted to be disposed over one or more of:



the torso( main body adapted to cover torso, A)  of the body of a person wearing the garment; 
a jersey (A) and a short sleeve (the length of the sleeves on the user depens on the user itself, and the anatomony, the prior art teaches 11 flexbile sleeves which can be rolled and therefore meet the definition of short sleeves as recited) and a torso airfoil (10) wherein the short-sleeve (11) is removable from the jersey (A, by 13 and 14); and wherein the surfaces (sleeve and torso) comprise self-adaptive and body-conformable airfoil cross-sections (10).



63. (Currently Amended.) An aerodynamic drag-reducing garment comprising surfaces adapted to be disposed over one or more of:

the arms,

the legs, and

the torso of the body of a person wearing the garment; a short-sleeve airfoil, wherein the short-sleeve airfoil is removable; and wherein the surfaces comprise self-adaptive and body-conformable airfoil cross-sections.

64. (Original.) The aerodynamic drag-reducing garment of claim 63 wherein the short-sleeve airfoil is interchangeable with a long-sleeve airfoil. 65-70 Canceled.

13 of 17

71. (Currently Amended.) An aerodynamic drag-reducing garment comprising surfaces adapted to be disposed over one or more of:

the arms,

the legs, and

the torso of the body of a person wearing the garment; wherein the surfaces comprise self-adaptive and body-conformable airfoil cross-sections; and wherein portions of the drag-reducing garment are removable to enable user preference for one or more from the combination of: style, color, sizing, comfort, level of aerodynamic efficiency, adjustable adjustable airfoil, and non-adjustable airfoil.

14 of 17

72. (Currently Amended.) An aerodynamic drag-reducing garment comprising surfaces adapted to be disposed over one or more of:

the arms,

the legs, and

the torso of the body of a person wearing the garment; wherein the surfaces comprise self-adaptive and body-conformable airfoil cross-sections; and wherein the self adjusting airfoil surfaces comprise a stretchable tensioned suspension line with a stretchable fabric draped over the suspension line. 73-77 Canceled.


With respect to claim 62, An aerodynamic drag-reducing garment comprising surfaces adapted to be disposed over one or more of:

the arms (11),

the torso of the body of a person wearing the garment (A) ; an aero-dynamically efficient airfoil surface (10)  disposed on at least a portion of the device between the torso and the elbow at the back of the arm, whereby a short-sleeve airfoil (10) is formed; and wherein the short-sleeve airfoil is removable; and wherein the surfaces comprise self-adaptive and body-conformable airfoil cross-sections.